DETAILED ACTION

Response to Amendment
The Amendment filed 3/21/2022 has been entered. Claims 1-18 remain pending in the application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (US 6216345 B1).
Regarding claim 1, Andrews teaches a razor cartridge (700), comprising: 
at least one shaving blade (blade in cartridge 700, see Figure 18) having a cutting edge (edge of the blade); 
a blade housing (708) configured to receive the at least one shaving blade in a longitudinal direction corresponding to a width direction of the blade housing (along the cutting edge of the blade in Figure 18); 
a first edge portion (714) disposed on a first lateral side of the blade housing, the first edge portion including a plurality of first edge protrusions (717 on 714, see Figure 18) on a surface thereof, and 
a second edge portion (712) disposed on a second lateral side of the blade housing, the second edge portion including a plurality of second edge protrusions (717 on 712, see Figure 18) on a surface thereof; 
wherein the plurality of first edge protrusions and the plurality of second edge protrusions are made of an elastic material (soft rubber is considered as an elastic material, col. 17 lines 4-28).

    PNG
    media_image1.png
    482
    975
    media_image1.png
    Greyscale

Regarding claim 15, Andrews teaches the at least one shaving blade is positioned between the first and second edge portions of the blade housing (see Figure 18).
Regarding claim 16, Andrews teaches the at least one shaving blade is positioned between the plurality of first edge protrusions on one edge portion of the blade housing and the plurality of second edge protrusions (see Figure 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 6216345 B1) in view of Fischer (US 20080229583 A1) and in further view of Nicoll (US 20080209734 A1).
Regarding claim 2, Modified Andrews further teaches a guard portion (see annotated Figure 18) disposed in front of the at least one shaving blade (see Figure 18), a plurality of guard protrusions formed on one surface of the guard portion (each of the lines is considered as protrusions).
Modified Andrews fails to teach including, wherein heights of some of the guard protrusions in at least a partial region of the guard portion increase from a center of the guard portion toward the edge portions.
Fischer further teaches a shaving device to have skin contacting portion to have a plurality of protrusions (see Figure 3). 
It would have been obvious to one of ordinary skill in the art to modify the device of modified Andrews to alter the guard to have a plurality of protrusions, as taught by Fischer, in order to gently stretch the skin of the user to improve shaving (paragraph 0005 of Fischer).
Nicoll teaches a shaving device with a guard portion (assembly of 31AL, AR and AC) on the bottom that is concaved to the center of the shaving cartridge (see Figure 1). 
It would have been obvious to one of ordinary skill in the art to modify the device of modified Andrews to alter the guard with protrusions to form a concave shape, as taught by Nicoll, in order to better conform to the skin during shaving. 
Furthermore, examiner notes that one way to create the concave shape is to keep the guard on the same level and change the height of the protrusion and a second way to create the create the concave shape is to keep the height of the protrusion the same and raise the guard height on the sides, Nicoll recognized a design need for concave shape and there are a finite number of solutions available based on art. See MPEP § 2144.05 II. (B) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), (the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions). Therefore, it would have been obvious to a person of ordinary skill in the art to try the specific arrangement of “heights of some of the guard protrusions in at least a partial region of the guard portion increase from a center of the guard portion toward the edge portions”, in attempt to provide the concave structure for the modified razor cartridge of modified Andrews, as a person with ordinary skill has good reason to pursue all known options within his or her technical grasp.
Regarding claim 3, modified Andrews teaches all elements of the current invention as set forth in claim 2 stated above.
Modified Andrews fails to teach the height of the guard protrusions increases from the center of the guard portion toward the edge portions such that a rate of increase in height of the guard protrusions increases from the center of the guard portion toward the edge portions.
However, Nicoll does teach the increase of the height, therefore it would have been an obvious matter of design choice modify the device of modified Andrews to make the height increase of the protrusions at any rate (increasing/decreasing rate) of increase base on the desired closeness in contact for the guards to the end user’s skin. This includes such that a rate of increase in height of the guard protrusions increases from the center of the guard portion toward the edge portions. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. MPEP 2144.06 IV. B.
Regarding claim 4, modified Andrews further teaches the at least partial region of the guard portion is adjacent to a front side of the guard portion (see Figure 18 of Andrews).
Regarding claim 5, modified Andrews teaches all elements of the current invention as set forth in claim 2 stated above.
Modified Andrews fails to teach a height of the edge protrusions is greater than a height of the guard protrusions.
Examiner notes that Andrews further teaches the edge protrusions is on the outside of the guard portion (as modified in claim 2, see Figure 18 of Andrews). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of modified Andrews to alter the edge protrusions to be part of the overall a concave shape, as taught by Nicoll, in order to better conform to the skin during shaving. The resulting device of modified Andrews teaches a height of the edge protrusions is greater than a height of the guard protrusions (as the edge protrusion is on the outside of the concave shape).
Regarding claim 6, modified Andrews further teaches at least one of the plurality of edge protrusions and the plurality of guard protrusions is made of an elastic material (as modified in claim 2, paragraph 0005 of Fischer an Figure 5 of Fischer).
Regarding claim 7, modified Andrews further teaches at least one of the plurality of edge protrusions and the plurality of guard protrusions comprises protrusions having a cylindrical or polygonal column shape (as modified in claim 2, paragraph 0005 of Fischer an Figure 5 of Fischer).
Regarding claim 8, modified Andrews further teaches the guard portion is coupled to the edge portions (coupled via the housing, see Figure 18 of Andrews).
Regarding claim 9, modified Andrews further teaches one end of the guard portion is coupled to one of the edge portions and another end of the guard portion is coupled to another one of the edge portions (coupled via the housing, see Figure 18 of Andrews).
Regarding claim 10, modified Andrews further teaches the guard portion and each of the edge portions are integrated (at least when the cartridge is formed together, see Figure 118 of Andrews).
Regarding claim 11, modified Andrews further teaches a lubricating band (708), wherein the at least one shaving blade is surrounded by the guard portion, edge portions, and lubricating band (see Figure 18 of Andrews).
Regarding claim 17, Andrews teaches a razor cartridge (see Figure 18), comprising: 
at least one shaving blade (blade in 700) having a cutting edge (cutting edge of blade, see annotated Figure 18); 
a blade housing (700) configured to receive the at least one shaving blade (see annotated Figure 18); 
a guard portion (see annotated Figure 18) disposed in front of the at least one shaving blade (see Figure 3) and a plurality of guard protrusions formed on one surface of the guard portion (each of the lines is considered as protrusions, see annotated Figure 18) 
an edge portion (714, 712) disposed on each of both lateral sides of the blade housing (see Figure 18).
Andrews fails to teach wherein heights of some of the guard protrusions in at least a partial region of the guard portion increase from a center of the guard portion toward the edge portions, wherein the plurality of guard protrusions in the at least a partial region comprise first guard protrusions having a first guard protruding length, fourth guard protrusions spaced longitudinally outwardly apart from the first guard protrusions and having a fourth guard protruding length greater than the first guard protruding length, and sixth guard protrusions spaced longitudinally outwardly apart from the fourth guard protrusions and having a sixth guard protruding length greater than the fourth guard protruding length.
Fischer teaches a shaving device to have skin contacting portion to have a plurality of protrusions (see Figure 3). 
It would have been obvious to one of ordinary skill in the art to modify the device of modified Andrews to alter the guard to have a plurality of protrusions, as taught by Fischer, in order to gently stretch the skin of the user to improve shaving (paragraph 0005 of Fischer).
Nicoll teaches a shaving device with a guard portion (assembly of 31AL, AR and AC) on the bottom that is concaved to the center of the shaving cartridge (see Figure 1). 
It would have been obvious to one of ordinary skill in the art to modify the device of modified Andrews to alter the guard with protrusions to form a concave shape, as taught by Nicoll, in order to better conform to the skin during shaving. 
Furthermore, examiner notes that one way to create the concave shape is to keep the guard on the same level and change the height of the protrusion and a second way to create the create the concave shape is to keep the height of the protrusion the same and raise the guard height on the sides, Nicoll recognized a design need for concave shape and there are a finite number of solutions available based on art. See MPEP § 2144.05 II. (B) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), (the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions). Therefore, it would have been obvious to a person of ordinary skill in the art to try the specific arrangement of “heights of some of the guard protrusions in at least a partial region of the guard portion increase from a center of the guard portion toward the edge portions, wherein the plurality of guard protrusions in the at least a partial region comprise first guard protrusions having a first guard protruding length, fourth guard protrusions spaced longitudinally outwardly apart from the first guard protrusions and having a fourth guard protruding length greater than the first guard protruding length, and sixth guard protrusions spaced longitudinally outwardly apart from the fourth guard protrusions and having a sixth guard protruding length greater than the fourth guard protruding length”, in attempt to provide the concave structure for the modified razor cartridge of modified Andrews, as a person with ordinary skill has good reason to pursue all known options within his or her technical grasp. The resulting device of modified Andrews teach at least three guard protruding length in a increasing arrangement from the center to the lateral side (see guard in Figure 3 of Fisher as modified by Nicoll).
Regarding claim 18, modified Andrews teaches all elements of the current invention as set forth in claim 17 stated above.
Modified Andrews fails to teach a rate of increase in height of the guard protrusions increases from the center of the guard portion toward the edge portions.
However, Nicoll does teach the increase of the height, therefore it would have been an obvious matter of design choice modify the device of modified Andrews to make the height increase of the protrusions at any rate (increasing/decreasing rate) of increase base on the desired closeness in contact for the guards to the end user’s skin. This includes such that a rate of increase in height of the guard protrusions increases from the center of the guard portion toward the edge portions. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. MPEP 2144.06 IV. B.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 6216345 B1) in view of Fischer (US 20080229583 A1) and in further view of Nicoll (US 20080209734 A1) and in further view of Peterson (US 20210016458 A1).
Regarding claim 12, modified Andrews teaches all elements of the current invention as set forth in claim 2 stated above.
Modified Andrews fails to teach the guard portion is divided into a plurality of sections by a plurality of channels; each of the plurality of channels is formed between two of the plurality of sections; and each of the plurality of sections includes guard protrusions such that the guard protrusions are formed on a corresponding surface of the section of the guard portion.
Peterson teaches a shaving cartridge (see Figure 2) with the guard portion (18) is divided into a plurality of sections by a plurality of channels (30); each of the plurality of channels is formed between two of the plurality of sections (see Figure 1); and each of the plurality of sections includes guard protrusions such that the guard protrusions are formed on a corresponding surface of the section of the guard portion (see Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Andrews to add the channels, as taught by Peterson, in order to help fluid flow during the shaving process (paragraph 0018 of Peterson).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 6216345 B1) in view of Fischer (US 20080229583 A1).
Regarding claim 13, modified Andrews further teaches a guard portion (see annotated Figure 18) disposed in front of the at least one shaving blade and including a plurality of guard protrusions (each of the lines is considered as protrusions) formed on one surface of the guard portion (see annotated Figure 18).
Modified Andrews fails to teach wherein guard protrusions in a first region adjacent to a central region of the guard portion among the plurality of guard protrusions vary in height such that heights of the guard protrusions in the first region increase among guard protrusions from a front of the guard portion toward a rear of the guard portion.
Fischer further teaches a plurality of guard protrusions (52) formed on one surface of the guard portion, wherein guard protrusions in a first region (right region of 48) adjacent to a central region of the guard portion among the plurality of guard protrusions vary in height (paragraphs 0022 and 0023) such that heights of the guard protrusions in the first region increase among guard protrusions from a front of the guard portion (left portion of the guard in Figure 8A) toward a rear of the guard portion (right portion of the guard, see Figure 8A).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Andrews to alter the guard with protrusions varies height, as taught by Fischer. As one of ordinary skill in the art understand that the height of the protrusions relate to the skin contact during shaving, thus the resulting shape is for better conform to the skin during shaving. 
Regarding claim 14, modified Andrews teaches all elements of the current invention as set forth in claim 13 stated above.
Modified Andrews fails to teach a rate of increase in height of the guard protrusions decreases toward the rear of the guard portion.
However, Fischer does teach the increase of the height, therefore it would have been an obvious matter of design choice modify the device of modified Andrews to make the height increase of the protrusions at any rate (increasing/decreasing rate) of increase base on the desired closeness in contact for the guards to the end user’s skin. This includes such that a rate of increase in height of the guard protrusions decreases toward the rear of the guard portion. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. MPEP 2144.06 IV. B.
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        
6/01/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724